DETAILED ACTION
Response to Amendment
The following is in response to the amendment of August 31, 2021.

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In an apparatus comprising a dispersing section which disperses a material containing fibers, a belt which accumulates the dispersed material, and a suction section provided on a side of the belt opposite to the dispersing section, wherein the dispersing section includes a storage section including a screen, a supply section which supplies the material to the storage section, and a rotating body which is provided inside the storage section and agitates the material supplied into the storage section, and further wherein the storage section includes a plurality of ports which causes an inside and an outside of the storage section to communicate with each other and which is provided at a different position from the screen, the prior art does not disclose or suggest that the ports are aligned along an axis parallel to a rotational axis of the rotating body, located above the rotating body in a first direction, and offset from the rotational axis on only one side of the rotational axis in a second direction perpendicular to the rotational axis and the first direction.  Accordingly, the prior art does not disclose or suggest a sheet manufacturing apparatus comprising the aforementioned apparatus and a shaping section which shapes a web formed by the apparatus into a sheet shape.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/Eric Hug/Primary Examiner, Art Unit 1748